DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	The amendments filed March 11, 2022 have been entered. Claims 1, 3-4, 7, 9, 11-14, and 16-18 have been amended. Claims 19-20 have been newly added. Claims 1-20 are under consideration in this office action.

Withdrawal of Objections and Rejections
3.	The following objections and rejections have been withdrawn in view of applicants’ amendments: 
	a) The objection to the specification and drawings;
	b) The objection to claims 3, 9 and 16;
	c) The rejection of claims 1-6 under 35 USC 112(b) or 35 USC 112(pre-AIA ), second paragraph; 
	d) The rejection of claim 4 under 35 USC 112(b) or 35 USC 112(pre-AIA ), second paragraph; 
e) The rejection of claims 7-13 under 35 USC 112(b) or 35 USC 112(pre-AIA ), second paragraph; and
f) The rejection of claims 14-18 under 35 USC 112(b) or 35 USC 112(pre-AIA ), second paragraph.
New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “exceeds a threshold” in the claim is a relative term which renders the claim indefinite. The term “threshold” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the metes and bounds of the threshold are? The claims do not define what number exceeds a threshold in relation to the presence of mycobacteria-particle complexes. Therefore clarification is required to overcome the rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muller-Schulte (WO 2010089098 published 8/2010; priority to Feb 2009)  in view of Ingber et al., (US2014/0227723 published Aug 2014; priority to July 2011).
The claims are drawn to a method of detecting Mycobacterium tuberculosis comprising: obtaining a sputum sample from a human subject;  combining the sputum sample with lectin-conjugated silica coated magnetic nanoparticles (SMNPs) to form a test solution within a container; incubating the test solution, such that when Mycobacterium tuberculosis is present in the test solution, lectins of the lectin conjugated SMNPs bind a glycolipid of a cell wall of Mycobacterium tuberculosis to form a precipitate, and when Mycobacterium tuberculosis is not present in the test solution, substantially no visible precipitate is formed; applying a magnet to separate the precipitate within the container, such that the separated precipitate is visible to the human eye; and determining that the human subject carries Mycobacterium tuberculosis when the precipitate is visible. The claims are also drawn to a tuberculosis diagnosis system and a method of operating a tuberculosis detection device. 
Muller-Schulte teach a simple rapid diagnosis for tuberculosis, without cumbersome laboratory equipment, by means of novel magnetic and/or colored polymer particles able to deposit themselves complementarily on the bacteria or infectious agents by means of immobilized bacteria-specific ligands, thus forming a visually detectable magnetic and/or colored cluster [abstract].  
The magnetic nanoparticles undergo specific binding/ complexing with the mycobacteria due to special coating. The complexation of the bacteria leads to a change in the optical and magnetic properties, which is used for sensitive detection by simple methods. The magnetic particles are iron oxide or iron oxyhydroxide [page 4-5]. 
 The selection of the different particle sizes opens up different detection possibilities. By using particles preferably 350-to 700nm nanoparticles, a pathogen magnetic cluster is formed within 240 seconds in the form of a clearly visible particle spot manifested on the test tube wall. The behavior of the magnetic particles means that the magnetic particles-pathogen cluster formed has markedly increased magnetic moment  and thus with the help of a magnet placed on the sample tube within a few seconds to the tube wall migrate to form a clearly visible particle speckle.  And in contrast, the starting particles are not attracted by the magnet within this period [pg 4-5].   The claims recite particles 100 to 600nm [claim 16].  The nanoparticle polymer matrix are derived from silica gels. It was found that a targeted binding between target pathogen (M. tuberculosis also known as Mt) and particles is achieved by binding receptor-analogous structures to the marker and magnetic probes.  Receptor-analogous structures  are receptors on the surface of such cells to which Mt binds. The receptors include macrophage mannose receptor. The receptors can be bound to probes as well as other capture structures.  The nanoparticles also can be bind peptidoglycolipids [claims 5].   
Magnetic particles form in the sputum sample , a pathogen-magnetic cluster which after appropriate separation by a conventional hand magnet can be detected visually [pages 4-5]. Muller-Schulte claims teach a method for the diagnosis of tuberculosis with the aid of a magnet and visual marker-containing nanoparticles characterized in that the nanoparticles are combined with sputum [claims 16 and 20]. Example 5 teach incubation of the magnetic and colored particles with a mycobacteria-infected sample gives a detectable colored magnetic-bacteria cluster wherein detection steps are taught in Example .  Example 1 teach for the bacteria-magnetic particle clusters, detection is by means of a hand magnet with 250 sec,  A brownish-black particle agglomerate appears on the tube wall [Example 1]. 
Thus Muller-Schulte teach a method of detecting Mycobacterium tuberculosis comprising: obtaining a sputum sample from a human subject;  combining the sputum sample with silica coated magnetic nanoparticles (SMNPs) to form a test solution within a container; incubating the test solution, such that when Mycobacterium tuberculosis is present in the test solution, the SMNPs bind a glycolipid of a cell wall of Mycobacterium tuberculosis to form a precipitate, and when Mycobacterium tuberculosis is not present in the test solution, substantially no visible precipitate is formed; applying a magnet to separate the precipitate within the container, such that the separated precipitate is visible to the human eye; and determining that the human subject carries Mycobacterium tuberculosis when the precipitate is visible; Muller-Schulte does not teach the use of lectin-conjugated silica coated magnetic nanoparticles and its binding.
However Ingber et al., teach "In some embodiments, the microbe-targeting
molecules or microbe-binding molecules can be conjugated to a substrate e.g., a magnetic microbead, forming a microbe-targeting substrate. Ingber teach selecting a conjugated magnetic nanoparticles capable of binding to microbes such as Mycobacterium tuberculosis in sputum samples [abstract and para. 10].  The microbe surface-binding domain comprises a carbohydrate recognition domain derived from at least one carbohydrate-binding protein selected from the group consisting of lectin, mannose-binding lectin (MBL) [claims 227-228]. the substrate can be conjugated or coated with at least one engineered microbe-targeting molecule, e.g., an engineered mannose-binding lectin as described herein, using any of conjugation methods described earlier or any other art-recognized methods [para 138]. 
“The term “lectin” as used herein refers to any molecules including proteins,  natural or genetically modified (e.g., recombinant), that interact specifically with saccharides (e.g., carbohydrates). The term “lectin” as used herein can also refer to lectins derived from any species, including, but not limited to, plants, animals, insects and microorganisms, having a desired carbohydrate binding specificity. Examples of plant lectins include, but are not limited to, the Leguminosae lectin family, such as ConA, soybean agglutinin, peanut lectin, lentil lectin, and Galanthus nivalis agglutinin (GNA) from the Galanthus (snowdrop) plant. Other examples of plant lectins are the Gramineae and Solanaceae families of lectins.” [para 72]. 
When a native MBL interacts with carbohydrates on the surface of microbes or pathogens, e.g., calcium-dependent binding to the carbohydrates mannose, N-acetylglucosamine, and/or fucose, it can form the pathogen recognition component of the lectin pathway of complement activation. The MBL binds to surface arrays containing repeated mannose or N-acetylglucosamine residues. It circulates as a complex with one or more MBP-associated serine proteases (MASPs) that autoactivate when the complex binds to an appropriate surface [para 77].
MBL can detect microbes or pathogens and act as opsonins for tagging the microbes [para 78].
 The magnetic microbeads can be magnetic nanobeads, e.g., with a size ranging from about 1 nm to about 1000 nm, from about 10 nm to about 500 nm [para 159].  Other than in the operating examples, or where otherwise indicated, all numbers expressing quantities of ingredients or reaction conditions used herein should be understood as modified in all instances by the term “about.” [para 56]. "In one embodiment, the microbead is nanobead" [para, 0208]. "In some embodiments, the sample can be a biological fluid such as sputum..." [para 449]. The engineered microbe-targeting molecules or substrates, products and kits can be used to detect or bind to Mycobacterium tuberculosis...". Accordingly, kits and assays for detecting the presence or absence of microbes, and/or differentiating between, different microbes or pathogens in a test sample are also provided herein. In some embodiments, the kits comprise microbe-targeting substrates (e.g., but not limited to, one or more containers each containing a population of magnetic microbeads coated with a plurality of the engineered microbe-targeting molecules); and at least one reagent [para. 18].  The amount of the processing reagent to be added can depend on the particular sample to be analyzed, the time required for the sample analysis, identity of the microbe to be detected or the amount of microbe present in the sample to be analyzed [para 219]. It is not necessary, but if one or more reagents are to be added they can present in a mixture (e.g., in a solution, “processing buffer”) in the appropriate concentrations. Amount of the various components of the processing buffer can vary depending upon the sample, microbe to be detected, concentration of the microbe in the sample, or time limitation for analysis [para 220]. Ingber et al., teach In such embodiments, the reference area can be used for calibration such that the amount of microbes in a test sample can be estimated or quantified [para. 169]. Ingber et al., the level of infection or the amount of microbes captured on coated magnetic microbeads can be quantified, for example, by comparing the test samples against standard curves of reference (e.g., laboratory strains of bacteria) run in parallel [para 169, 788, & Fig 10]. 
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Ingber et al’s lectin-conjugated silica coated magnetic nanoparticles
to Muller-Schulte method of detecting Mycobacterium tuberculosis comprising: obtaining a sputum sample from a human subject in order to provide magnetic nanoparticle and lectins of the lectin conjugated SMNPs bind the glycolipid of a cell wall of Mycobacterium tuberculosis (Muller-Schulte pg4 para4-5), by routine experimentation to optimize binding of Mycobacterium tuberculosis. One of ordinary skill in the art would have a reasonable expectation of success by incorporating the lectin coated nanoparticles when Muller-Schutte already teach magnetic nanoparticles undergo specific binding/ complexing with the mycobacteria due to special coating. The complexation of the bacteria leads to a change in the optical and magnetic properties, which is used for sensitive detection by simple methods while Ingber et al., teach a lectin recognition domain conjugated or coated onto the engineered nanoparticles using art-recognized methods
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of detecting Mycobacterium tuberculosis, wherein the sputum sample, lectin-conjugated silica coated magnetic nanoparticles and magnetic separation are well known in the art and there is no change in the respective function of the nanoparticles or magnets; thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

 Claim Rejections - 35 USC § 103
6.	Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Muller-Schulte (WO 2010089098 published 8/2010; priority to Feb 2009)  and Ingber et al., (US2014/02277723 published Aug 2014; priority to July 2011) as applied to claims 1-8, 10-15 and 17-20  above, and further in view of CN102108375 published June 2011; priority to Dec 2010.
	The claims are drawn to the lectin is Aleuria aurantia lectin. It is noted that mannan and arabinose are naturally occurring glycolipids on Mycobacterium tuberculosis. 
Muller-Schulte and Ingber et al., has been discussed above as teaching 
a tuberculosis diagnosis system, a method of operating a tuberculosis detection device and a method of detecting Mycobacterium tuberculosis comprising: obtaining a sputum sample from a human subject;  combining the sputum sample with lectin-conjugated silica coated magnetic nanoparticles (SMNPs) to form a test solution within a container; incubating the test solution, such that when Mycobacterium tuberculosis is present in the test solution, lectins of the lectin conjugated SMNPs bind a glycolipid of a cell wall of Mycobacterium tuberculosis to form a precipitate, and when Mycobacterium tuberculosis is not present in the test solution, substantially no visible precipitate is formed; applying a magnet to separate the precipitate within the container, such that the separated precipitate is visible to the human eye; and determining that the human subject carries Mycobacterium tuberculosis when the precipitate is visible. However neither teach the lectin is an Aleuria aurantia lectin.
	
CN102108375 teach a method for detecting bacteria using a solid support fixed with more than one lectin with a sample to be detected and fully reacting the lectin-modified gold nanoparticles [abstract]. The method for detecting the bacteria has the advantages of universality, high sensitivity, low consumption of samples, and high stability, and can realize qualitative and semi-quantitative analysis of the bacteria. The invention also provides lectin-modified nanoparticles with high stability and good biocompatibility, and a kit for detecting bacteria, which is simple in preparation method and convenient to use [abstract].  CN102108375 states that the death that causes of tuberculosis still occupies the No. 1 in the world, and the sign that stages a comeback [Background technology].  Bacterium surface is covered with multiple different sugar conjugate, as glycoprotein, glycolipid, glycosaminoglycan and protein-polysaccharide etc., and the kind of different bacterium surface coverage glycosyl [Summary of Invention].  
“Lectin (lectin) is the glycoprotein or the sugared albumen of combination of purifying from each kind of plant, invertebrates and higher animal, can discern glycosyl sequence specific in mannose or the oligosaccharides, and combination with it, be usually used in the separation and purification of oligosaccharides and saccharide complex and the structural analysis of sugar chain. The aggregation of with its plant that is extracted is concanavalin A.  A kind of lectin can be discerned one or more specific glycosyl sequences, and combined with it  [Background].  Lectin of the present invention can be in the lectin of finding at present any one such as concanavalin A (Conconvalina),  and Aleuria lectin (Aleuria Aurantia Lectin) [Background].  The detection method of bacterium is fixed with lectins on solid support, utilizing lectin-gluocide to interact and discern bacterium.  
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply CN102108375 Aleuria lectin to the lectin-conjugated silica coated magnetic nanoparticles of Muller-Schulte and Ingber et al’s method of detecting Mycobacterium tuberculosis in order to provide lectin-modified nanoparticles with high stability, good biocompatibility low consumption of samples, and qualitative and semi-quantitative analysis of the bacteria. One of ordinary skill in the art would have a reasonable expectation of success by incorporating the ConA or Aleuria lectin coated nanoparticles when CN102108375 teach a lectin-modified nanoparticles advantageously detect  bacteria because of its universality,  and high sensitivity whereas Muller-Schutte taught specific binding/ complexing with the mycobacteria and Ingber et al., taught  lectin recognition domain conjugated or coated onto the engineered nanoparticles.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of detecting Mycobacterium tuberculosis, wherein the sputum sample, ConA or Aleuria lectin-conjugated silica coated magnetic nanoparticles and magnetic separation are well known in the art and there is no change in the respective function of the lectins, nanoparticles or magnets; thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Pertinent Art

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The Mycobacterial Cell Wall—Peptidoglycan and Arabinogalactan by Alderwick et al., Cold Spring Harb Perspect Med. 2015 Aug; 5(8): a021113. Lipoarabinomannan and related glycoconjugates: structure, biogenesis and role in Mycobacterium tuberculosis physiology and host–pathogen interaction by Mishra et al., (FEMS Microbiol Rev. 2011 Nov; 35(6): 1126–1157). 

Conclusion
8.	No claims allowed.

9..	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645